Case 1:20-cr-00020-JPJ-PMS Document 114 Filed 03/04/21 Page 1 of 3 Pageid#: 412




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                   ABINGDON DIVISION

 UNITED STATES OF AMERICA                                )
                                                         )
 v.                                                      )         Case No.: 1:20CR00020
                                                         )
 JAMES LOUIS JORDAN                                      )

           MOTION TO DISCLOSE CONCLUSION OF SANITY EVALUATION

         The United States respectfully moves this Court for an Order allowing it to disclose the

 conclusion, but not the contents, of the sanity evaluation report filed under seal on February 24,

 2021 (ECF No. 110), to the living victims and the family of the deceased victim in this case.

         Pursuant to the Court’s Memorandum Order dated November 23, 2020 (ECF No. 96), the

 defendant, James Louis Jordan, underwent a local sanity evaluation completed by Daniel Murrie,

 Ph.D. and Claire N. Bryson, Ph.D.. On February 24, 2021, a report summarizing Dr. Murrie and

 Dr. Bryson’s findings was filed under seal (ECF No. 110). The government seeks permission to

 disclose the conclusion, but not the contents, of the report with the living victims and the deceased

 victim’s family, to facilitate further resolution of this case.

         The United States has conferred with defense counsel and they do not oppose this Motion.

                                                         Respectfully submitted,

                                                         DANIEL P. BUBAR
                                                         Acting United States Attorney


                                                         /s/ Lena L. Busscher
                                                         Lena L. Busscher, VSB 82353
                                                         Assistant United States Attorney
                                                         Zachary T. Lee
                                                         Lena L. Busscher
                                                         180 West Main Street
                                                         Abingdon, Virginia 24210
Case 1:20-cr-00020-JPJ-PMS Document 114 Filed 03/04/21 Page 2 of 3 Pageid#: 413




                                          (276) 628-4161
                                          (276) 628-7399 (Fax)
                                          USAVAW.ECFAbingdon@usdoj.gov
Case 1:20-cr-00020-JPJ-PMS Document 114 Filed 03/04/21 Page 3 of 3 Pageid#: 414




                                  CERTIFICATE OF SERVICE
        I hereby certify that on Thursday, March 04, 2021, I caused the foregoing to be

 electronically filed with the Clerk of the Court using the CM/ECF system, which will send

 notification of such filing to counsel for defendant.




                                               /s/ Lena L. Busscher
                                               Assistant United States Attorney
